Citation Nr: 0835682	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a left knee injury with chondromalacia.

2.  Entitlement to an initial disability rating greater than 
10 percent for patellofemoral pain syndrome of the right 
knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to June 1991 and February 2003 to February 2004.  She had 
active duty for training from October 1985 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran was originally granted a noncompensable rating 
for both disabilities.  In an August 2006 rating decision, 
the RO granted a 10 percent disability rating for each 
disability.  The veteran continued her appeal.

The veteran appeared before the undersigned for a video 
hearing in August 2008.  A transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran was diagnosed with osteoarthritis of the left 
knee, but not the right.

2.  The veteran's right or left knee, while having some 
limitation of motion, does not have flexion limited to 30 
degrees or less, does not have extension limited to 15 
degrees or more, and does not have moderate recurrent 
subluxation or lateral instability.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee injury with chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2007).

2.  The criteria for a separate evaluation of 10 percent for 
osteoarthritis of the left knee has been met.  VAOPGCPREC 23-
97; 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257, 5003 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e. 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2007); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A. Left Knee Disability

The veteran was granted a 10 percent rating for her left knee 
injury with chondromalacia under Diagnostic Code (DC) 5299-
5257.  38 C.F.R. § 4.71a.  Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  According to DC 
5257, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

As noted below, the veteran has also been diagnosed with 
osteoarthritis of the left knee only, which is rated under DC 
5003, degenerative arthritis.  Diagnostic Code 5003 provides 
that degenerative arthritis that is established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2007).

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability.  It was specified that, 
for a knee disorder already rated under Diagnostic Code 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.

At a December 2007 VA examination, the examiner reviewed the 
claims file and electronic VA medical record.  The veteran 
reported that she worked as a clerk and that in the past that 
she had missed a day of work due to her knee condition.  The 
veteran was working four 10 hour days and stated that she 
could complete the day as long as she avoids stairs.  She 
denied use of a cane, braces, or other assistive devices.

On exam, the examiner noted that she had a normal gait and 
was not bowlegged or knock-kneed.  Her right knee had flexion 
from 0 to 100 degrees and additional loss of 10 degrees upon 
repetitive motion.  Extension lacked 10 degrees and she had 
pain from 10 to 0 degrees of passive motion.  The Fairbanks 
and McMurray tests were positive and some swelling was 
present.

For the left knee, flexion was from 0 to 90 degrees with pain 
on passive movement from 90 to 110 degrees.  Extension was 0.  
Clarke's test was positive after 3 repetitions and early 
crepitation on lateral patellar movements was noted.  

The MRI from January 2008 showed a normal left knee.  The 
right knee showed bipartite patella with stress reaction, 
medial meniscus posterior horn tear, and posterior cruciate 
ligament partial tear.

The diagnosis was right knee bipartite patella with 
chondromalacia, right knee medial meniscus and posterior 
cruciate ligament tear, and left knee patella femoral 
syndrome.

The veteran had a VA examination in May 2006.  The examiner 
reviewed the claims file.  The veteran reported pain in both 
knees, with the right being worse than the left having a 
constant severe pain that is only associated with flare-ups 
with the present activities that she has during the day.  The 
pain usually lasts 1 to 2 hours and is relieved by analgesic 
medication.  The veteran complained of stiffness of both 
knees, lack of endurance, fatigue, as well as occasional 
swelling to the joints.  She considers only her right knee 
unstable because she has lock-ups 2 to 3 times per week.  The 
veteran denied any weakness to the right knee or any give-
outs in either joint.

The veteran reported that any repetitive squatting or 
kneeling, climbing stairs, jumping, and prolonged walking 
makes her bilateral knee pain worse.  She avoids running 
because of the pain in her knees.  She takes medication, uses 
ice packs, rests and occasionally takes hot baths to relieve 
the pain.

She reported that she uses knee braces, mostly on the right 
knee when walking prolonged distances.  The arthroscopic 
surgery of the right knee from 2004 affects her daily 
activities because it slows her down.  The examiner noted 
that the knee disability should not affect her employment.  
The veteran indicated that she had not lost work due to her 
left knee in the year prior to the exam.

On physical exam, the examiner stated that the veteran was 
walking with no signs of pain, no limping with ambulation, 
and showed no sign of constant severe pain of her knees.  For 
the right knee, there was mild tenderness to deep palpation 
and lateral motion of the patella and medial aspect.  Flexion 
was to 140 degrees with some discomfort noted.  Extension was 
to 0 degrees with no pain or discomfort.  No crepitance was 
present.  On repetitive motion there was no fatigability or 
additional limitation of motion.  The lateral collateral 
ligament examination was positive with mild lateral deviation 
of the knee.  The McMurray sign for meniscus tear was 
positive.

The examiner opined that during acute flare-ups on the right 
knee that the pain would mostly be due to cartilage tissue 
and that there would only be mild functional impairment.  
Total function loss is equated to 120 degrees of flexion.  
The examiner also opined that at the end of the day after 
repetitive use, that there would only be mild functional 
limitation manifesting as pain.

For the left knee, there was mild tenderness to deep 
palpation and lateral motion of the patella.  Flexion was to 
140 degrees, with noted discomfort.  Extension was to 0 
degrees with no discomfort or pain.  Some crepitance was 
noted with flexion.  The drawer sign was positive with mild 
posterior movement of the left knee.  Upon repetitive motion, 
there were no changes or fatigability.  The examiner 
indicated his opinion that during flare-ups that the veteran 
would not have any changes of flexion or functional 
impairment after repetitive use.  

The examiner reviewed an MRI of the left knee conducted in 
May 2006.  The MRI showed cartilages of the patellar facets 
with fissuring in the lateral patellar facet.  There was some 
mild hypoplasia of the femoral trochlea.  Osteophytes were 
present.  The cartilage and meniscus were intact.  The 
impression was chondromalacia patella.

In the diagnosis the examiner found left knee mild 
chondromalacia, symptomatic right knee fissure of the lateral 
patellar facet cartilage, status post arthroscopic surgery, 
and minimal osteoarthritis of the left knee.  Patellofemoral 
pain syndrome of the right knee was not found.

Based upon the evidence, the Board finds that the VA 
examinations do not show that the veteran's symptoms warrant 
a moderate, or 20 percent rating under DC 5257.  The December 
2007 shows that the veteran's left knee had patellofemoral 
pain.  The exam also showed that had early crepitation and 
indicated that no assistive devices were needed.  The January 
2008 MRI showed a normal left knee, providing evidence 
against this claim.

The 2006 exam indicated that she had a positive drawer sign 
with mild posterior movement of the left knee.  The MRI 
showed cartilage of the patellar facets with fissuring in the 
lateral patellar facet with mild hypoplasia of the femoral 
trochlea.  The cartilage and meniscus were intact.

As the exams show a mild left knee condition, the Board finds 
that a 20 percent rating is not warranted under DC 5299-5257.  
The Board cannot find that the veteran's symptoms warrant a 
moderate or severe rating at this time.

In addition, the Board has considered the potential 
application of DCs 5260, limitation of flexion, and 5261, 
limitation of extension.  However, for a rating greater than 
10 percent, the veteran's flexion must be limited to 30 
degrees or less or her extension must be limited to 15 
degrees or more.  The veteran's ranges of motion, even with 
consideration of repetitive motion, do not meet the 
requirements for a higher rating under these codes.

The Board notes that the veteran was also diagnosed with 
osteoarthritis.  Degenerative changes were shown on the May 
2006 MRI and were documented in other VA outpatient treatment 
records not discussed herein.  While not seen in all tests, 
the Board will give the veteran the benefit of the doubt that 
there is mild osteoarthritis in the left knee. 

Since VAOPGCPREC 23-97 held that a claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003 and DC 5257, the Board finds that the veteran is 
entitled to a 10 percent rating under DC 5003 as she has 
medically documented osteoarthritis and noncompensable 
limitation of motion of the left knee, a major joint.  The 
Board notes that this separate rating does not constitute 
pyramiding.  A higher rating under DC 5003 is not warranted 
as 2 or more major or minor joint groups are not involved.

Accordingly, the 10 percent rating for the left knee 
disability under DC 5257 is affirmed and continued and an 
additional 10 percent rating is granted under DC 5003 for the 
veteran's osteoarthritis of the left knee.  No additional 
increases or ratings are warranted.

B.  Right Knee Disability

The veteran was diagnosed with a 10 percent rating for her 
patellofemoral pain syndrome of the right knee under DC 5259, 
which is the maximum rating provided for removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, DC 5259.  However, there 
are other potentially applicable diagnostic codes which 
provide ratings greater than 10 percent.  38 C.F.R. § 4.71a.  

Under DC 5260, limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, while limitation to 30 
degrees warrants a 20 percent evaluation.  Under DC 5261, 
limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, while limitation to 15 degrees warrants a 
20 percent evaluation.  Separate ratings under DC 5260 and DC 
5261 may be assigned for disability of the same knee joint.  
See VAOPGCPREC 9-2004.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion. Plate II, 38 C.F.R. § 
4.71a.

Unfortunately, as noted above, the veteran's range of motion 
testing shows that her flexion is not limited to 45 degrees 
or less and her extension is not limited by 15 degrees or 
more.  The 2007 VA exam showed that ranges of motion were 
flexion to 100 degrees, and to 90 degrees upon repetitive 
motion.  Extension was limited by 10 degrees, which warrants 
only a 10 percent rating.  As the veteran is already in 
receipt of a 10 percent rating under DC 5259, DC 5261 cannot 
serve as a basis for an increased rating in this case.

The VA exam from 2006 indicated that the veteran had flexion 
to 140, and to 120 during flare-ups and that she had 
extension to zero, or normal extension.  There was no 
additional fatigability or limitation of motion with 
repetitive motion.  

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.

The Board also considered DC 5257 in light of the veteran's 
exam testing positive for the Fairbanks test, which showed 
patellar instability.  However, at most, the testing warrants 
a 10 percent, or slight rating.  As the veteran is already in 
receipt of a 10 percent rating under DC 5259, DC 5257 cannot 
serve as a basis for an increased rating in this case.

In sum, as the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of- the-doubt" 
rule does not apply, and the claim for an increased rating 
for the right knee disability must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected bilateral knee 
disabilities are contemplated in the current ratings 
assigned.  There is no indication that pain has caused 
functional loss greater than that contemplated by the 
evaluations assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) for 
both knee disabilities; however, the record contains no 
objective evidence that the veteran's service-connected 
bilateral knee disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's knee disabilities is appropriately 
compensated by the currently assigned schedular ratings.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran filed her 
claims to the present supports the conclusion that other than 
the additional rating for osteoarthritis of the left knee, 
she is not entitled to increased compensation during any time 
within the appeal period.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
submitted statements and was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded 
multiple VA medical examinations.  Significantly, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The veteran is entitled to a 10 percent rating for 
osteoarthritis of the left knee and a separate10 percent 
rating for recurrent subluxation or lateral instability of 
the left knee.

The veteran is not entitled to an increased rating for her 
right knee disability.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


